Citation Nr: 1424939	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  10-03 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to June 7, 2012, and in excess of 70 percent thereafter.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  At that time, the RO, in pertinent part, granted service connection for PTSD, with a 30 percent disability rating, effective December 10, 2008.

In February 2012, this matter was previously before the Board and remanded for further development.

In a December 2012 rating decision, the agency of original jurisdiction (AOJ) granted a 70 percent disability rating, effective June 7, 2012.  As the 70 percent rating is less than the maximum available, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the documents in such file reveals that some of the documents in the Virtual VA paperless claims file, i.e., VA treatment records dated from February 2010 to July 2012 and Vet Center records from February 2010 to April 2012, are relevant to the issue on appeal and are not duplicative of the evidence in the paper claims file.  However, as such evidence was considered by the RO in its preparation of the December 2012 supplemental statement of the case, there is no prejudice to the Veteran in the Board proceeding to a decision, at this juncture.


FINDING OF FACT

During the entire appeal period the severity, frequency, and duration of the Veteran's PTSD symptoms are more productive of functional impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood; the Veteran's PTSD is not productive of total occupational and social impairment.  


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation for PTSD of 70 percent, and no higher, prior to June 7, 2012, have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2013).

2. The criteria for an evaluation for PTSD in excess of 70 percent, from June 7, 2012, have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VA's Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his PTSD from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for PTSD was granted and an initial rating was assigned in the May 2009 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records, private medical records and Social Security Administration (SSA) records have been obtained and considered.  Additionally, consistent with the February 2012 Board remand, the AOJ has obtained more recent VA medical records and records from the Vet Center.  The Board notes that the Veteran has also reported VA treatment from the Brecksville, Ohio VA medical center and those records are not associated with the claims file.  However, a July 22, 2009 VA medical record documents that the Veteran reported that such treatment occurred in 1970, well before the time period pertinent to the current claim.  As such, the Veteran is not prejudiced by the failure to obtain those records.

Also consistent with the February 2012 Board remand, the AOJ obtained a more current VA examination in June 2012, following the initial March 2009 VA examination.  The Board finds that such VA examinations and accompanying opinions are adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include available service treatment records; and an examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  PTSD claim

A.  Applicable Law

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

Under Diagnostic Code (DC) 9411, a 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating is awarded.

A 50 percent evaluation is assigned when PTSD results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability evaluation is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as" followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.

The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.  

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

B.  Factual Background

In March 2009, the Veteran underwent a VA examination.  The Veteran reported "tremendous anxiety" over the past year and reported that he was uncomfortable around family and apathetic.  He indicated that he had not worked in over a year due to the poor economy, because he was tired of running large carpentry crews and he did not want to put up with the job.  He liked to stay home with his wife, would go to church occasionally and socialized with family.  However, he had a bad temper and physically abused his wife when he lost it.  

The March 2009 VA examiner found that the Veteran was clean and casually dressed, with unremarkable psychomotor activity and clear and coherent speech.  The Veteran's affect was appropriate and mood was good and euthymic.  He was oriented to person, time and place and thought process and content were unremarkable.  He did not have delusions, understood the outcome of behavior and understood that he has a problem.  He had sleep impairment, but no inappropriate behavior, obsessive/ritualistic behavior, panic attacks.  He also had no hallucinations, homicidal or suicidal thoughts and fair impulse control, but with episodes of violence.  Memory was normal and he was able to perform activities of daily living and maintain minimum personal hygiene.

The March 2009 VA examiner noted persistent re-experiencing of the traumatic event on exposure to cues, feelings of detachment or estrangement from others and irritability or outbursts of anger.  The VA examiner found no disturbance causing clinically significant distress or impairment in social, occupational or other important areas of functioning and that the Veteran was "hot headed".  

During the March 2009 VA examination, the Veteran reported that he did not like the pressure or stress of working for a company and that he historically worked for himself in a woodworking business that he would like to restart if the economy improved.  He denied that his unemployment was due to his PTSD.  The VA examiner noted that the Veteran had a long history of impulsive behavior that contributed to numerous legal problems, disciplinary actions and arrests.  Also, his alcohol and cannabis use contributed to difficulties with relationships and social interactions.  

The March 2009 VA examiner found that the Veteran had a mixed personality disorder and experienced transient and moderate problems with anxiety related to a variety of sources.  The Veteran did not display difficulties with reality testing, illogical, obscure communication or report major impairment in functioning.  

In a December 18, 2009 private psychological evaluation, W.J. Anderson, Psy. D., reported that the Veteran was unemployable and represented a threat to any workplace.  She reported that the Veteran was homicidal and reported that he did not "have the guts to kill himself, but...can kill somebody else."

The Veteran has denied suicidal and homicidal ideation multiple times.  (in 2009: July 15, July 29, August 11, September 28, November 9, 13 and 20, December 4, 11; in 2010: January 6, February 10 and 26, March 8 and 11, June 8).

VA medical records generally document VA treatment starting in June 2009.   A June 23, 2009 VA medical record documents that the Veteran reported that he had a mental health referral due to violence against his wife and other people.  He reported that he became violent easily, sleeps an average two hours a night and has serious emotional and psychiatric problems of memories.  He reported that he had no friends and had suicidal thoughts two months previously, without plan.    

Generally, VA medical providers found that the Veteran's orientation, speech, appearance, insight, thought and motor process were normal/fair/satisfactory/good.   Also, the Veteran has repeatedly denied hallucinations, and suicidal/homicidal ideation.  (For example, VA medical records from July 15, August 11, September 28, November 9 in 2009; February 10, May 26, August 2 in 2010; and July 13 and December 19 in 2011).  

In a January 6, 2010 VA medical record, the Veteran reported symptoms including nightmares, flashbacks and intrusive thoughts.  He indicated that he was easily irritated and had outbursts of anger and wanted to increasingly isolate himself.  He was also concerned that he would revert to how he had been shortly after his return from Vietnam and be more apathetic and aggressive.  

A January 14, 2011 Vet Center record documented that the Veteran presented with PTSD symptoms including depression, panic attacks, sleep disturbance, nightmares, flashbacks, intrusive thoughts, anger and rage issues, inability to concentrate and inability to develop lasting relationships with peers.  His medical provider noted that the Veteran had poor socialization skills and difficulty with trust in relationships, a flat and blunted affect and difficulty with his attention span and concentration.  The provider found that the Veteran's motivation was poor and that the Veteran was unable to maintain any long or lasting relationships.

In a June 2012 VA examination, the VA examiner found that the Veteran had chronic, severe PTSD, but noted that the Veteran's GAF score represented moderate symptoms, which impact social, work and personal functioning.    The VA examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  However, the VA examiner opined that there was no total occupational and social impairment.

The June 2012 VA examiner noted that the Veteran described social isolation, anhedonia, uncontrolled anger episodes, depressed mood and restricted affect.  The Veteran also indicated that he had few friends and limited leisure activities, as well as practically no social life.  The Veteran also reported that his PTSD symptoms have had a detrimental impact upon his ability to function in the workplace, including: flashbacks, chronic sleep deprivations, episodes of uncontrolled anger, difficulties with concentration, obsessive hypervigilance, exaggerated startle response, and episodes of panic and social isolation.

The June 2012 VA examiner also noted symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, instability to establish and maintain effective relationships, suicidal ideation and obsessional rituals that interfere with routine activities.  

A July 18, 2012 VA medical record documents that the Veteran's VA medical provider found that the Veteran had achieved maximum therapeutic benefits of psychiatric care.  The Veteran was psychiatrically stable, as evidenced by remission of symptoms and demonstrated improved coping skills.  However, the Veteran continued therapy with the Vet Center.  The VA medical provider noted a full affect, normal speech and logical insight, adequate insight and intact judgment, as well as, intact impulse control and intact memory and concentration during the session.  The Veteran's thought content was without psychotic features or suicidal/homicidal ideation and no psychomotor retardation/agitation.

Vet Center records generally document that the Veteran received both group and individual therapy for his PTSD symptoms.  The Veteran generally discussed use of his coping skills, such as anger management, provided appropriate feedback and support and dealt with family difficulties.




C.  Analysis

Following a review of the relevant evidence of record, which includes VA, Vet Center and private treatment records, the Veteran's own statements and the VA examination reports dated in March 2009 and June 2012, the Board concludes that prior to June 7, 2012, the Veteran is entitled to a rating of 70 percent, and no higher.  However, a disability rating in excess of 70 percent from June 7, 2012 is not warranted. 

For the entire appeal period, the Board finds that the Veteran's PTSD psychiatric symptoms generally included the following:  nightmares, intrusive thoughts, poor motivation, chronic sleep disturbances, feelings of anger and irritability, anxiety and depression, diminished interest, difficulty establishing and maintaining relationships, and occasional suicidal or homicidal thoughts and problems with impulse control and violence. 

As previously noted, the Board must look to the frequency, severity, and duration of the impairment in order to determine the appropriate rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).   As noted above, the Veteran has a history of violence against his wife and other people.  He also reported periods when he would increasingly try to isolate himself.  (June 2010, January and May 2011VA medical records).  His mood varies from good to anxious to apathetic to depressed as shown over the course of his VA treatment records.  He reports having difficulty controlling his anger, anxiety, and apathy.  The March 2009 VA examiner noted that the Veteran had "tremendous anxiety" and apathy.  The Veteran also reported a bad temper and that he disliked dealing with people on his job.  The record shows reports of anger outbursts, such as the March 2009 VA examination, June 23, 2009 VA medical record, January 2010 VA medical record and January 2011 VA medical record.  Indeed, in a December 2009 private medical record, the Veteran reported that he homicidal ideations.  

The Veteran has been married for several decades to his wife but he reported not having friends, during his June 23, 2009 VA medical appointment; he later indicated that he had a few friends.  There are occasional records of suicidal or homicidal ideation (June 23, 2009 VA medical record, December 18, 2009 private medical record), as the vast majority of the medical evidence shows that the Veteran repeatedly denied such ideation.  (VA medical records in 2009: July 15, July 29, August 11, September 28, November 9, 13 and 20, December 4, 11; in 2010: January 6, February 10 and 26, March 8 and 11, June 8, in 2011: January 7, July 13 and December 19, 2011).

The Board finds no clear demarcation line showing the Veteran's PTSD exhibited distinct symptoms that would warrant different ratings for different periods.  Thus,  the evidence of record supports finding that a 70 percent disability rating is warranted for the entire appeal period.  However, the evidence of record does not support finding a 100 percent disability rating.  The evidence of record does not show that the Veteran has total occupational and social impairment, such that a 100 percent disability rating would be warranted.  

The Board again notes that the Veteran has maintained a relationship with his wife for several decades.  He also has reported limited socialization, but still socialized within his family (July 2011 Vet Center record) and would sometimes reunite with other veterans from his unit (March 2012 Vet Center records).  His July 2011 Vet Center record also documented that the Veteran was able to control his anger in meeting a relative against whom the Veteran had a serious grievance.  

The Veteran has also never indicated an inability to perform activities of daily living; he reports to his appointments with a normal appearance.  Also, as his VA medical providers repeatedly found that the Veteran is oriented to time and place, had at most only had mild recent memory loss and generally had normal thought processes and communication.   Furthermore, the Veteran consistently has denied delusions or hallucinations.  His June 2012 VA examiner found that the Veteran was capable of managing his own funds.  Furthermore, the June 2012 VA examiner specifically found that the Veteran did not have total occupational and social impairment.

The Board also observes that the Veteran's GAF scores during the relevant periods ranged between 50 and 70.  A GAF score ranging from 41 to 50 is contemplated for serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning.  A GAF score between 51 and 60 reflects moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  A GAF score between 61 and 70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft with the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See 38 C.F.R. §§ 4.125, 4.130 (incorporating the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition of the American Psychiatric Association in the rating schedule).  Prior to June 7, 2012, the Veteran's GAF scores ranged from some mild symptoms to serious symptoms.  From June 7, 2012, the Veteran's GAF score was for moderate symptoms.  Furthermore, the majority of the medical records did not provide any GAF score at all.  Thus, the GAF scores are not reflective of impairment contemplated in a total rating.

The Board has considered the June 2009 statement from the Veteran's fellow service member M.D.L.  However, the statement only provides information as to the Veteran's experiences in Vietnam, and not on his current symptoms.  

Thus, the evidence of record does not indicate that a 100 percent disability rating for PTSD is warranted.

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disability of PTSD.  In this regard, the Board finds that the Veteran's symptomatology associated with the disability is fully addressed by the rating criteria.  Specifically, the rating criteria address the level of both occupational and social impairment caused by the PTSD.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record. The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  The issue of a TDIU claim is moot as the Veteran currently has a 100 percent disability rating for his service-connected prostate cancer with an effective date of December 10, 2008, the date of his original claim, and as the result of the Board's decision, the Veteran will be awarded a 70 percent disability rating effective December 10, 2008.  Cf. Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242, (2010).

The Board finds that prior to June 7, 2012, a disability rating of 70 percent, but no higher, is warranted for the service-connected PTSD.  For the period from June 7, 2012, however, a disability rating in excess of 70 percent is not warranted.  


ORDER

An initial evaluation of 70 percent, and no higher, for PTSD, prior to June 7, 2012, is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial evaluation in excess of 70 percent for PTSD, from June 7, 2012, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


